Citation Nr: 1810041	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 2008, for the award of a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in November 2014, and was remanded for a Travel Board hearing.  The hearing was provided before the undersigned Veterans Law Judge (VLJ) in March 2016, and a transcript of the hearing is of record.  Therefore, the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The claim for a TDIU was constructively received by VA on June 10, 2002, the date of claim for increased rating for the left knee disability.

2.  Entitlement to a TDIU arose on October 1, 2008, the day after the Veteran's last day of employment. 

3.  The Veteran's self-employment from 2002 to 2008 is not marginal employment. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2008 for the award of a TDIU have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  The appeal for an earlier effective date for TDIU arises from a disagreement with the initially assigned effective date after TDIU was granted.   Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's service and VA medical records, as well as Social Security Administration (SSA) disability records have been obtained, as have private medical records identified by the Veteran.  Although a VA medical examination or opinion was not provided in connection with the appeal for an effective date earlier than October 1, 2008 for the award of a TDIU, the Board finds that one is not necessary to make a decision on the claim. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for TDIU

In a September 2011 rating decision, the RO awarded a TDIU effective October 1, 2008.  In December 2011, the Veteran timely disagreed with the assignment of this effective date.  He asserted that the effective date should be June 6, 2002, the date he VA a claim for increased rating for the left knee disability.  The record reflects that VA received the Veteran's claim for increased rating for the left knee disability on June 10, 2002.  

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  A claim for a TDIU is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the evaluation assigned, the issue is part of the underlying claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  

In this case, the TDIU claim arose during the appeal period of the claim for a higher evaluation of the service-connected left knee disability.  See June 10, 2002 claim for increased rating for left knee disability.  As the TDIU claim became part and parcel of the Veteran's left knee disability rating claim, the claim for a TDIU is considered to have been constructively received on the date of claim for increased rating for the underlying left knee disability (June 10, 2002).  Accordingly, the Board finds that the claim for a TDIU was constructively received by VA on June 10, 2002, the date of claim for increased rating for the left knee disability. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  For purposes of a TDIU, marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the period from September 1, 2002, the Veteran is service-connected for a lumbar spine disability rated at 60 percent, a left knee disability rated at 30 percent, a bilateral hip disability rated at 10 percent, loss of motion of the ring finger rated at 0 percent, and scars rated at 0 percent.  Under the application of 38 C.F.R. § 4.25 for the TDIU period on appeal, the Veteran's total combined rating stood at 70 percent; and the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met because the Veteran has multiple service-connected disabilities with one disability of at least 40 percent and accompanied with combined rating of at least 70 percent.

The question, then, is whether the service-disabilities rendered the Veteran unable to obtain or retain substantially gainful employment for the period from September 1, 2002, to October 1, 2008.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

For the reasons discussed below, the Board finds that the evidence weighs against a finding that the service-connected disabilities rendered the Veteran unable to obtain or retain substantially gainful employment for the prior to October 1, 2008.  

In a June 2002 statement, the Veteran asserted that the left knee disability impacted his ability to work.  Specifically, he advanced that he had changed his employment several times over the years in order to be as self-sufficient as possible, but that had no longer become an option due to the left knee disability.  In a September 2008 statement, the Veteran asserted that he had been incapacitated from outside employment since 2000, and that even with pain medication, he could only tolerate a couple of hours of continuous sitting, with no standing at all.  A March 2009 VA Form 21-8940 shows that the Veteran reported that he became too disabled to work full time in 2000.  A May 2009 SSA work history report reflects that, during the period on appeal, the Veteran was self-employed, and worked approximately two hours per day, five days per week.  In a December 2011 statement, the Veteran reported that his income was negative $2,180 in 2002, $29,134 in 2003, $10,820 in 2004, $8,026 in 2005, negative $2,947 in 2006, $12,577 in 2007, and $4,107 in 2008.  

A September 2003 VA examination report reflects that the Veteran reported that he worked in sales on and off out of his house over the phone.  It was assessed that the Veteran had functional impairment of no climbing, squatting, standing for more than half an hour without rest, or lifting over 20 pounds of weight.  An April 2008 VA examination reflects that the Veteran was self-employed in sales at home.  It was noted that prolonged sitting more than 20 to 30 minutes caused increased back pain.  

In this case, the record reflects that the Veteran last day of employment was September 30, 2008.  Accordingly, the Board finds that entitlement to a TDIU arose on October 1, 2008 (the first day of unemployment).  Although the evidence shows some functional impairment during the period from June 10, 2002 to October 1, 2008, especially as a result of the service-connected lumbar spine and left knee disabilities, the record shows that the Veteran was gainfully employed until September 30, 2008.  

While the record reflects that the Veteran's service-connected disabilities caused some impairment to the Veteran's employability during this period, the service-connected disabilities did not render the Veteran totally unemployable.  During this period, the Veteran was in receipt of VA disability compensation benefits at a combined rating of 70 percent.  The schedular disability rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  The degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the grade of the disability.  38 C.F.R. §§ 3.340, 4.1.  Therefore, to the extent that the service-connected disabilities caused some impairment to the Veteran's earning capacity as a result of exacerbations or illness during the period at issue, the Veteran was already compensated by VA for such impairment at the combined rating of 70 percent, and was able to supplement his income with part-time self-employment.  

In this regard, the Board finds that the Veteran's self-employment is not marginal employment.  While the self-employment income reported by the Veteran above, by itself, is below the poverty level for one person for five out of the seven years at issue, the amounts reported above do not include the Veteran's VA disability compensation benefits at the combined 70 percent rate during this period.  When the Veteran's VA disability compensation benefits, which compensate the Veteran for the average impairment in his earning capacity, are considered with the Veteran's self-employment income, the Veteran's total income for each of the years at issue is shown to be well above the poverty level for each respective year.  See http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited January 29, 2018).  

The term "sheltered employment" denotes a situation when a veteran is employed by a family member or a friend and is paid a protected salary while performing minor or insignificant tasks, and receives such income regardless of performance.  In this case, the Veteran's self-employment is not considered sheltered employment because the Veteran was able to perform sales work, and received compensation for his work commensurate with his sales performance for each respective year.  In fact, the Veteran was able to earn income from self-employment in excess $29,000 in 2003.  This shows that the Veteran had the functional ability to perform sales work, albeit from his house, and earn significant income during some of the years at issue.  The fluctuation in the Veteran's income during this period is assumed to be reflect normal economic factors affection his home sales business, and is not shown to be solely as a result of the service-connected disabilities.  

In sum, the Board finds that the claim for a TDIU was constructively received on June 10, 2002, the date of claim for an increased rating for the left knee disability, and that entitlement to a TDIU arose on October 1, 2008, the first day after the Veteran's last day of employment.  As October 1, 2008 is the latter of the date of claim and date entitlement to a TDIU arose, the Board finds that October 1, 2008 is the correct effective date for the award of a TDIU, and an effective date prior to October 1, 2008 is not warranted.  38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date earlier than October 1, 2008 for a TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


